Opinion issued December 22, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00544-CV
———————————
In re Jay H. Cohen, 
Relator

 

 
On Appeal from the 234th District Court
Harris County, Texas

Trial Court Case No. 2010-20973
 

 
MEMORANDUM OPINION[1]
PER CURIAM.
In this original proceeding, Relator Jay H. Cohen seeks relief from a trial court order
expunging lis pendens on
two properties.  
We deny the petition for writ of
mandamus.  
 
Panel
consists of Chief Justice Radack and Justices Bland and Huddle.
 




[1]
          The underlying case is Cohen v. Dilick,
No. 2010–20973, in the 234th District Court of Harris County, the Honorable
Reece Rondon, presiding.
 
.